         Case 7:16-cv-01593-KMK Document 276 Filed 04/12/21 Page 1 or 1
        Case 7:16-cv-01593-KMK Document 277 Filed 04/12/21 Page 1 of 1
                                                             MEMO ENUUK~t:U
                       FELS EN FELD LEGAL., PLL 'C

                            Steven Felsenfeld, Esq., Principal
         Tel.: (914) 844-4911 , Fax: (914) 631-2005, Email: steve@felsenfeldlegal.com

                        ALL CORRESPONDENCE & SHIPPING TO:
                                   P.O. BOX 3094
                                 Ossining, NY 10562

                                               April 9, 2021

VIAECF
Hon. Kenneth M. Karas, D.J.
USDC-SDNY
300 Quarropas Street
White Plains, New York 10601

       Re : Alves v. Affiliated, etc.; Case No. 16-CV-1593 (KMK/JCM)

Dear Judge Karas:

As you are aware, this office is counsel to Defendants; and I write to request adjournment of the
scheduled "status conference before the Honorable Kenneth M. Karas, United States District
Judge, on Thursday, April 22, 2021 at 11 :00 a.m."

The undersigned has a previously scheduled visit to his mother in Florida from April 22 through
April 26, 2021, and thus requests that such "status conference" be rescheduled to occur on or
after April 27, 2021.

The Court is respectfully thanked in advance for the anticipated courtesy of His Honor
rescheduling said "status conference," and apologizes to it and plaintiffs' counsel for any
inconvenience caused thereby.

                                               Respectfully submitted,

                                               IS

                                                Steven F elsenfeld

cc: Daniel Stafford, Esq./Nathaniel Charney, Esq.
 ffio.fll f JJd.   _   rt-1l.    Cu_;; f   {µ I /   I /2 0   /   af_ a_
     5/Jo/:J.oJ/            oi     /~:OOf -M ·                    SOQRDE

                                                                    filiNN
                                                                        ! I   •           •

                                                                        L../      /1) I
                                                                              )D) /
           60 East42 nd Street, Suite 4600, New York, NY 10165- 212-485-9849
        445 Hamilton Avenue, Suite 1102, White Plains, NY 10601 - 914-220-8377
